Case 9:17-cv-81261-WPD Document 147 Entered on FLSD Docket 05/16/2019 Page 1 of 4



                       IN TH E UN ITED STA TES DISTRIC T C O UR T
                      FO R TH E SO U TH ER N D ISTR ICT O F FL O R ID A

                CA SE N O .9:I7-CV -BIZ6I-D IM ITRO U LEA SN A TTH EW M AN

   ALL-TA G COlkP.,

                      Plaintiff,
                                                                    FILED BY                    D.C.

                                                                            MAï 16 2219
   CHECK PO IN T SY STEM S,lN C.,                                            ANGEG E.NOBLE
                                                                            CLERK U S DISQ C'
                                                                                            E
                                                                            s.D.o:dt-
                                                                                    à.-w.RB.
                      D efendant.

    O R DER G M N TING IN PA R T PLAIN TIFF'S M O T IO N T O C O M PE L DISCO VER Y
        IDE 1101AND REOUIRING FURTHER CONFERM L AND JOINT NOTICE
         TH IS CA USE is before the Court upon Plaintiff,A ll-Tag Corp.'s M otion to Com pel

  Discovery gDE 1101.Thismatterwasreferred to the undersigned upon an Orderreferring all
  discovery m atters to the undersigned for appropriate disposition. See DE 51. D efendant,

  CheckpointSystems,Inc.filedaResponseonApril26,2019.gDE 1131.PlaintifffiledaReplyon
  April30,2019.(DE 1171.AsrequiredbytheCourt'sOrderAddingM otiontoHearing(DE 1111,
  thepartiesfiledaJointNoticeonM ay2,2019.(DE 1261.TheCourtheldahearingontheM otion
  on M ay 6,2019 and the Courtannounced certain nzlings on the record.On M ay 10,2019,the

  Courtentered an Order G ranting in PartPlaintiff'sM otion to Com pelDiscovery and Reserving

  RulingonBalanceofM otionandRequiringFurtherConferralandSettingAdditionalHearing(DE
  1341.Thepartiesfiledasecond JointNoticeatDE 141on M ay 13,2019informingtheCourtof
  the rem aining disputes,and the Courtheld a hearing on the M otion on M ay 15,2019.

         A tthe tim e ofthe hearing held on M ay 15,2019,the partieshad resolved a11buttwo issues.
Case 9:17-cv-81261-WPD Document 147 Entered on FLSD Docket 05/16/2019 Page 2 of 4



  Specifically,Plaintiff asks the Courtto enter an Order com pelling D efendant to produce tw o

  rem aining categories of discovery that are related to a prior case, UniversalSulweillance Corp.

  d/b/a UniversalSurveillance Systems v. CheckpointSystem s,lnc.,N .D .Ohio,Case N o.5:1I-CV -

  01755-.
        J1G (the:'USSCase''):1)thedepositiontranscriptsandexhibitsfrom theUSScaseand2)
  the expertreports and exhibits from the U SS case.A ccording to the JointN otice and the parties'

  representations atthe M ay 15,2019 hearing,Defendanthasprodueed ten deposition transcripts

  from the U SS litigation pursuantto the M arch 8,2019 Stipulation and Reservation of Rights

  entered intoby both Plaintiffand Defendant,Defendanthasalso,asrequired bythisCourt'sOrder

  gDE 134)identitiedthirtycurrentorformerCheckpointemployeeswhoweredeposedintheUSS
  litigation.Plaintiffhasrequestedthedepositiontranscriptsforeightofthosewitnesses. D efendant

  offered to produce the deposition transeripts pursuant to the M arch 8, 2019 Stipulation and

  R eservation ofRights,butPlaintiffrefused those conditions.

          In regard totheexpertreportsfrom the USS litigation,Plaintiffhasidentified threeexpert

  reports thatitbelieves are likely relevant to this case and has requested that Defendantproduce

  thosethreereports.tDE 141,pg.2).ThosereportswerecreatedbyBarryHarris,M ichaelKnievel,
  and Ram sey Shehadeh.D tfendanthasnotproduced the three reports,arguing thatthe reports are

  irrelevant,and disclosure ofthe reports is prohibited by the Protective Order entered in the U SS

  Case.


          TheCourthascarefullyconsideredtheM otiongDE 1101,Defendant'sResponseLDE 1131,
  PlaintiffsReply @DE 1171,theJointNoticegDE 1261,theargumentspresentedby thepartiesat
  theM ay 6,2019hearing,thesecondJointNoticegDE 1411,theargumentspresentedattheM ay
  l5,2019 hearing,and the entire docketin this case.A fter carefulconsideration,and as stated in
Case 9:17-cv-81261-WPD Document 147 Entered on FLSD Docket 05/16/2019 Page 3 of 4



  open court,the CourtG R AN TS IN PA RT and R ESE RV ES IN PA R T as follow s:

        D eposition Transcripts and Exhibits:

        The Courtfindsthatthe deposition transcriptsofthe eightwitnesses identified by Plaintiff

     are proportionaland relevantto the needs ofthiscase,and production ofthe transcriptsisnot

     unduly burdensom e to D efendant. D efendant is O RD ER ED to produce the deposition

     transcripts of the eight witnesses and any related exhibits to Plaintiff forthw ith. The Court

     m akes no determination as to the ultimate adm issibility of the deposition transcripts.

     Inform ation within the scope ofdiscovery need notbe adm issible in evidence in orderto be

     discoverable.Fed.R.Civ.P.26(b)(1).Upon receiptandreview ofthedepositiontranscripts,
     PlaintiffisO RD ER ED to prom ptly inform Defendantwhether itintendsto rely upon any of

     these depositionsin supportofany m otion orintroduce any ofthese depositionsas substantive

     evidence. If Plaintiff does so advise D efendant, then D efendant m ay m ove forward w ith

     scheduling the deposition of any of the eight w itnesses upon w hose deposition transcript

     Plaintiffshallbe relying or introducing.

        ExpertReportsand Exhibits:

        The Courtw illR ESER V E ruling on the tllree expertreports,created by B arry H anis,

     M ichael Knievel, and Ram sey Shehadeh, that are still at issue. lt is currently unclear if

     D efendant's experts have received,review ed,or relied on the expertreportsby Barry H arris,

     M ichaelKnievel,and Ram sey Shehadeh.IfD efendant'sexpertshave received orreview ed the

     reports,even ifthey are notrelying on the reports,it is only fair thatPlaintiffbe allow ed to

     also receive and review the three reports.How ever,ifD efendant'sexpertshave neverreceived

     orreview ed the reports atissue,and w illnotbe view ing them orrelying upon them ,then the
Case 9:17-cv-81261-WPD Document 147 Entered on FLSD Docket 05/16/2019 Page 4 of 4



     Courtw illfindthatthethree reportsare irrelevantand disproportionalto the needsofthiscase.

     D efendantis O RD ER ED to determ ine w hether its expertshave received,review ed,or relied

     on the expertreports by Barry H anis,M ichaelK nievel,and Ram sey Shehadeh in any wly.

     Defendantis then O R D ERED to filea N otice on orbefore M ay 22,2019 inform ing the Court

     whether its experts have received, review ed, or relied on the expert reports and whether

     Defendanthasproduced the expertreportsto Plaintiff.IfDefendantrepresentsthatits experts

     have neverreceived,review ed,or relied on the three expertreports by Bany H arris,M ichael

     K nievel,and Ram sey Shehadeh,then the Courtw illnotrequire production ofthe reports.If

     Defendantrepresentsthatitsexpertshavereceived,reviewed,orrelied on thethreereportsat

     issue,butitstillrefusesto produce the reportsto Plaintiff,then the Courtwillenteran Order

     requiringtheproductionofthethreeexpertreports.2
        D O N E and O RD ERED in Cham bers this     /1-l
                                                       mdayofMay2019,atW estPalm Beach,
                                                                    ,


  Palm Beach County in the Southern D istrictofFlorida.
                                                               â

                                                     ILLIAM M A TT EW M A N
                                                    UN ITED STATES M A G ISTRA TE JUD G E
